     Case 1:19-cv-01076-NONE-SKO Document 49 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY DELPHIN,                                 Case No. 1:19-cv-01076-SKO (PC)
12                          Plaintiff,
                                                      ORDER GRANTING DEFENDANTS’ EX
13             v.                                     PARTE APPLICATION FOR EXTENSION
                                                      OF TIME
14    J. MORLEY, et al.,
                                                      (Doc. 48)
15                          Defendants.
16

17            Defendants apply ex parte for an extension of time to file an answer to Plaintiff’s

18   complaint. (Doc. 48.) Upon consideration of Defendants’ application, including defense counsel’s

19   supporting declaration, the Court finds good cause to grant the request.

20            Accordingly, the Court ORDERS:

21            1. Defendants’ ex parte application is GRANTED; and,

22            2. Defendants shall file a responsive pleading to Plaintiff’s complaint by October 1,

23                  2021.

24
     IT IS SO ORDERED.
25

26   Dated:     August 31, 2021                                   /s/ Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
